ACCEPTED
                                                                                                                              04-14-00527-CV
                                                                                                                  FOURTH COURT OF APPEALS
                                                                                                                       SAN ANTONIO, TEXAS
                                                                                                                        8/17/2015 11:24:49 AM
                                                                                                                               KEITH HOTTLE
                                                                                                                                       CLERK
                                              ATLAS, HALL & RODRIGUEZ, LLP
                                                          ATTORNEYS AT LAW
                                                          P.O. BOX 3725 (78502-3725)
                                                     818 W. PECAN BLVD. (78501-2418)
                                                               McALLEN, TEXAS
                                                    TEL. (956) 682-5501 FAX (956) 686-6109
                                                                                                     FILED IN
jvale@atlashall.com
(956) 632-8221 Direct Line                                       ATLASHALL.COM
                                                                                              4th COURT OF APPEALS
                                                                                               SAN ANTONIO, TEXAS
                                                                                             08/17/2015 11:24:49 AM
                                                                                                KEITH E. HOTTLE
                                                     August 17, 2015                                  Clerk


                                                   Via Electronic Filing

      Keith E. Hottle, Clerk
      Fourth Court of Appeals
      Cadena-Reeves Justice Center
      300 Dolorosa, Suite 3200
      San Antonio, Texas 78205-3037

                  RE:          Saenz, et al. v. Thorp Petroleum Corp., et al.; Cause No. 04-14-
                               00527-CV

      Dear Mr. Hottle and the Honorable Justices of the Court of Appeals:

             On Friday, August 14, 2015, the Salinas Defendants 1 filed a Conditional
      Motion for Extension of Time to File Motion for Rehearing. As stated in that
      motion, the Salinas Defendants sought an extension only in the case that the
      appellants also sought rehearing. The deadline has passed to seek an extension for
      motion for rehearing or en banc reconsideration, and the Salinas Defendants have
      not been served with any such motion by the appellants. Moreover, the Court’s
      online docket indicates that the appellants have not filed such a motion, and the
      clerk’s office confirmed over the phone this morning that the Court has not
      received such a motion from the appellants.

            As such, please allow this letter to serve as notice that the Salinas
      Defendants are withdrawing their Conditional Motion for Extension of Time to
      File Motion for Rehearing. Please contact me if you should need anything further.



      1
       The “Salinas Defendants” include Rosalinda Salinas Balderas; Fausto Salinas; Elda Salinas
      Ponce; D-Fox, Ltd.; Elodia Salinas; Linda Mandes; Veronica Casas Campbell; and Cynthia M.
      Villarreal, f/k/a Cindy Casas Reyna.

                      AUSTIN OFFICE                        BROWNSVILLE OFFICE                     UVALDE OFFICE
               7200 N. MOPAC EXPY., STE 430              P.O. BOX 6369 (78523-6369)              124 N. EAST STREET
                 AUSTIN, TEXAS 78731-2696                50 W. MORRISON RD., STE A            UVALDE, TEXAS 78801-5312
                    TEL. (512) 583-0579                BROWNSVILLE, TEXAS 78520-7262             TEL. (830) 278-3100
                    FAX (956) 574-9337                       TEL. (956) 574-9333                 FAX (844) 272-4209
                                                             FAX (956) 574-9337
Correspondence
August 17, 2015
Page 2

                  Very truly yours,

                  ATLAS, HALL & RODRIGUEZ, LLP


                  By: /s/ J. Joseph Vale
                               J. Joseph Vale
Correspondence
August 17, 2015
Page 3

                               Certificate of Service

       I certify that the foregoing document was electronically filed with the Clerk

of the Court using the electronic case filing system of the Court. I also certify that

a true and correct copy of the foregoing was served on all counsel of record on

August 17, 2015, as follows:

 Recipient:                                Attorney for:            Served by:
 David George                              Plaintiffs/appellants    Electronically if
 (dgeorge@bakerwotring.com)                Anna Maria Salinas       available, or by
 CONNELLY BAKER WOTRING LLP                Saenz; Joel Saenz;       facsimile
 700 JPMorgan Chase Tower                  Hermelinda
 600 Travis Street                         Benavides; Leoncio
 Houston, Texas 77002                      Salinas; Romulo
 Fax: 713-980-1701                         Benavides III;
                                           Reynaldo Garcia;
 and                                       Simon Ramon, Jr.;
                                           Gumecinda Ramon;
 Roger S. Braugh, Jr.                      Jacinto A. Garcia,
 (rbraugh@swbtrial.com)                    Sr.; Diana E. Conde;
 SICO, WHITE, HOELSCHER, HARRIS            Minerva Castillo;
 & BRAUGH, LLP                             Josue Garcia; Blanca
 900 Frost Bank Plaza                      Estella Garza;
 802 N. Carancahua, Suite 900              Aroldo Garcia; Mary
 Corpus Christi, Texas 78470               Elisa Garcia, Leticia
 Fax: 361-653-3333                         Garcia-de La Paz,
                                           and Lizette A.
 and                                       Garcia, individually
                                           and as heirs and
 John T. Flood                             representatives of the
 (john@floodandflood.com)                  Estate of Guillermo
 FLOOD & FLOOD                             Garcia, Jr., deceased;
 802 N. Carancahua, Suite 900              [Continued below]
 Corpus Christi, Texas 78401
Correspondence
August 17, 2015
Page 4

 Fax: 361-654-8879                 [Continued from
                                   above]
                                   Aurora Garcia
                                   Martinez; Aida
                                   Martinez; Francisco
                                   Martinez; Luisa M.
                                   Ruiz; Josue Eliab
                                   Garcia, Sr.; Thelma
                                   Benavides Aguilar;
                                   and Irma Benavides
                                   Cerda
 Juan J. Hinojosa                  Defendant/appellee    Electronically if
 (jjhinojosa@bizrgv.rr.com)        Arturo Salinas        available, or by
 612 W. Nolana Loop, Ste. 410                            facsimile
 McAllen, Texas 78504
 Fax: 956-686-8462
 C. Frank Wood (fwood@swjz.com)    Defendants/appellees Electronically if
 SANCHEZ, WHITTINGTON, ZABARTE     Ruben Garcia; Joel   available, or by
 & WOOD, LLC                       Garcia, Sr.; Estela  facsimile
 3505 Boca Chica Blvd., Ste. 100   Garcia Espinoza;
 Brownsville, Texas 78521          Omero Garcia, Jr.;
 Fax: 956-546-3765                 Anabelle Garcia
                                   Saldivar; Anelita
                                   Garcia Falcon;
                                   Ramiro S. Garcia;
                                   Maria Ella Garcia;
                                   Abel Garcia; Martin
                                   Garcia; Eduardo
                                   Garcia; Alfonso
                                   Garcia, Jr.; Inez
                                   Garcia Ramirez;
                                   Irene Garcia
                                   Rodriguez; Dora Elia
                                   Salinas Kochich;
                                   Alicia Minerva
                                   Salinas Cantu;
                                   [Continued below]
Correspondence
August 17, 2015
Page 5

                                  [Continued from
                                  above]
                                  Eustacio Flores;
                                  Eloy Garcia, Jr.;
                                  Graciela G.
                                  Gonzalez; Manuel
                                  Garcia; Rosa Anna
                                  Garcia; Orfalina
                                  Garcia;
                                  Oscar Daniel Garcia;
                                  Hilda Irma G.
                                  Romo; Rosa Anna S.
                                  Solis; Emma
                                  Salinas; Maria
                                  Guadalupe S. Garza;
                                  Arturo Salinas; Irene
                                  Salinas Flores; Juan
                                  Manuel Salinas, Jr.;
                                  Victoria Salinas; and
                                  Sergio Ramon
                                  Salinas
 Jose Luis Flores                 Defendants/appellees Electronically if
 (joe@jlfloreslawfirm.com)        Eleodora Salinas Del available, or by
 LAW OFFICE OF JOSE LUIS FLORES   Real; Dalia Salinas; facsimile
 1111 W. Nolana                   and Jose Manuel
 McAllen, Texas 78504             Flores
 Fax: 956-682-3838
 Daniel T. Robles (noemi@dan-     Defendant/appellee    Electronically if
 robles.com)                      Oscar Garcia, Jr.     available, or by
 SOLIS & ROBLES, L.L.C.                                 facsimile
 Westoria Bldg., 1st Floor
 420 S. “F” Street
 Harlingen, TX 78550
 Fax: 956-444-0217
Correspondence
August 17, 2015
Page 6

 Lee S. Gill (gill@jonesgill.com)   Defendants/appellees   Electronically if
 JONES GILL, L.L.P.                 Thorp Petroleum        available, or by
 6363 Woodway, Suite 1100           Corporation; Stanco    facsimile
 Houston, Texas 77057               Land Management,
 Fax: 713-651-0716                  LLC; Meredith Land
                                    & Minerals, Co.; El
                                    Paso Production
                                    Company; El Paso
                                    E&P Company, LP;
                                    El Paso Exploration
                                    & Production
                                    Management, Inc.;
                                    and El Paso
                                    Exploration &
                                    Production
 Mark W. Hanna                      Defendant/appellee     Electronically if
 (mhanna@scottdoug.com)             Smith Production       available, or by
 Kennon L. Wooten                   Inc.                   facsimile
 (kwooten@scottdoug.com)
 SCOTT, DOUGLASS & MCCONNICO,
 LLP
 303 Colorado Street, Suite 2400
 Austin, Texas 78701-2589
 Fax: 512-495-6399
 Ricardo L. Salinas                 Defendant/appellee     Electronically if
 (rsalinaslaw@yahoo.com)            Ricardo Salinas        available, or by
 SALINAS/FLORES                                            facsimile
 2011 N. Conway
 Mission, Texas 78572
 Fax: 956-580-9688
Correspondence
August 17, 2015
Page 7

 Rene A. Flores                 Defendants/appellees Electronically if
 (rene.flores@yahoo.com)        Alida Salinas        available, or by
 THE LAW OFFICE OF RENE A.      Hernandez, Arnaldo certified mail
 FLORES                         Salinas, Alma
 2724 W. Canton Road            Salinas Munoz,
 Edinburg, Texas 78539          Adelaida Salinas,
                                Aida Salinas Flores,
                                Guadalupe Salinas,
                                Maria Ester Salinas
                                Cantu, and Maria del
                                Carmen Zamora




                             /s/ J. Joseph Vale
                             J. Joseph Vale